DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/628,176 filed on January 2, 2020, with a preliminary amendment fled on the same day, presents claims 1-10 for examination.  The instant application is a national stage of entry of international patent application PCT/JP2018/020274 filed on May 28, 2018, and claims priority to Japanese patent application JP2017-157194 filed on August 16, 2017.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a switching unit configured to... an acquisition unit configured to...and a control unit configured to...” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Objections
Claim 10 objected to because of the following informalities:  lines 2-3 recite “ACC power supply” and “IG power supply.” This should recite -- accessory (ACC) power supply -- and -- ignition (IG) power supply --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, lines 11-12 recite, “based on the operation information in the first pattern.”  While claim 1 previously recites “operation information” and “a first pattern,” it does not previously recite “operation information in the first pattern.” Furthermore, it is unclear whether lines 11-12 refers to the previously recited “operation information,” which renders the 

	With respect to claim 2, line 2 recites “the on-vehicle control device that is in the non-operating state in the first pattern,” but no “on-vehicle control device that is in the non-operating state in the first pattern” is previously recited and it is unclear what this refers to, which renders the scope of the claim indefinite. For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- [[the]]an on-vehicle control device that is in the non-operating state in the first pattern --.

	With respect to claim 3, lines 2-3 recites “control to interrupt power supply to the on-vehicle control device,” but it is unclear whether this refers to the “on-vehicle control device” of lines 1-2 of claim 1, the “on-vehicle control device suppliable with power from the first power supply” of line 12 of claim 1, or the “the on-vehicle control device that is in the non-operating state in the first pattern” of claim 2. For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- control to interrupt power supply to the on-vehicle control device that is in the non-operating state in the first pattern --.

	With respect to claim 4, lines 1-2 recite “control to instruct the on-vehicle control device,” but it is unclear whether this refers to the “on-vehicle control device” of lines 1-2 of claim 1, the “on-vehicle control device suppliable with power from the first power supply” of line 12 of claim 1, or the “the on-vehicle control device that is in the non-operating state in the  that is in the non-operating state in the first pattern --.

	With respect to claim 5, lines 2-3 recites “the on-vehicle control device includes,” but it is unclear whether this refers to the “on-vehicle control device” of lines 1-2 of claim 1, the “on-vehicle control device suppliable with power from the first power supply” of line 12 of claim 1, or the “the on-vehicle control device that is in the non-operating state in the first pattern” of claim 2, or some other on-vehicle control device. For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- the on-vehicle control device that is in the non-operating state in the first pattern includes --.

	With respect to claims 2-7 and 10, being dependent upon claim 1, each inherits the 35 USC 112(b) deficiency identified above with respect to claim 1.

	With respect to claims 3-6, being dependent upon claim 2, each inherits the 35 USC 112(b) deficiency identified above with respect to claim 2. Furthermore, claims 4-6 inherit the deficiency of claim 3 identified above, claims 5-6 inherit the deficiency of claim 4 identified above, and claim 6 inherits the deficiency of claim 5 identified above.

	With respect to claim 6, line 3 recites “transmit the instruction to shift the state to the operation-stopped state.” It is unclear what instruction this refers to, which renders the scope of an instruction to shift 

	With respect to claims 9 and 10, each recites limitations similar to claim 1, and are indefinite for the same reasons detailed above with respect to claim 1.  For purposes of compact prosecution only, Examiner has interpreted claims 9 and 10 similarly to claim 1 (see the 25 USC 112(b) rejection of claim 1 above).

	With respect to claim 10, lines 4-5 recite “in a case where the state of on-vehicle power supply is changed from the first pattern to the second pattern.” It is unclear which on-vehicle power supply this refers to, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 10 as reciting -- in [[a]]the case where a combination of the state of [on-vehicle] the first power supply and the state of the second power supply is changed from the first pattern to the second pattern --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  (hereinafter Masayuki; see IDS filed 1/2/20)1.

	With respect to claim 1, Masayuki discloses A control apparatus configured to communicate with an on-vehicle control device through an in-vehicle communication line (e.g., Figs. 1-2 and associated text, e.g., [0024] Each of the ECUs [on-vehicle control device] 11, 12, 13, 14, 15 communicates with the communication ICs 111, 121, 131, 141, 151 for communication based on CAN (Controller Area Network) via the in-vehicle LAN 5 [in-vehicle communication line], and programs 113, 123, 133.), the control apparatus comprising: 
	a switching unit configured to switch a state of each of a first on-vehicle power supply and a second on-vehicle power supply to a power supplying state or a non-power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0013], A switch for supplying power is controlled to be turned on by the power control device; [0022], An ACC relay 23 and an ignition relay (hereinafter referred to as an IG relay) 24, a power control ECU (corresponding to a power control device) 3 [switching unit] for controlling the ACC relay 23 and the IG relay 24 separately; [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off [non-power supplying state]; see also [0018] and [0025]-[0026].); 
	an acquisition unit configured to acquire operation information indicating whether the on-vehicle control device is in an operating state or in a non-operating state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 to the power control ECU 3 (S14); [0039], When ; and 
	a control unit configured to execute, in a case where a combination of the state of the first power supply and the state of the second power supply is changed from a first pattern to a second pattern described below, start-up control to determine a state in the second pattern, of an on-vehicle control device suppliable with power from the first power supply, based on the operation information in the first pattern (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode [set IG ECUs to power consumption, i.e. a combination of the state of the first power supply and the state of the second power supply is changed from a first pattern to a second pattern described, start-up control to determine a state in the second pattern, of an on-vehicle control device suppliable with power from the first power supply, based on the operation information in the first pattern].); 
	wherein the first pattern is a pattern in which the first power supply is in the power supplying state and the second power supply is in the non-power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off [non-power supplying state]; [0037], If the ECU is an ACC-based ECU , and 
	the second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state  (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode [both ACC and IG ECUs have power, i.e. second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state].).

	With respect to claim 2, Masayuki also discloses wherein the start-up control includes control to put the on-vehicle control device that is in the non-operating state in the first pattern, into the non-operating state in the second pattern (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode; see also [0035].).

	With respect to claim 3, Masayuki also discloses wherein the control to put the on-vehicle control device into the non-operating state, includes control to interrupt power supply to the on-vehicle control device from the first power supply (e.g., Figs. 1-2 and .

	With respect to claim 4, Masayuki also discloses wherein the control to put the on-vehicle control device into the non-operating state, includes control to instruct the on-vehicle control device to shift to an operation-stopped state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode; see also [0045], the power consumption of the on-board battery at the time of rewriting can be reduced by supplying power to only some of the ECUs including the ECUs for which the program is to be rewritten and performing the rewriting [operation-stopped state]; see also [0035], when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply and the ignition power supply are off.).

	With respect to claim 5, Masayuki also discloses wherein the on-vehicle control device includes a plurality of functions that individually can shift to the operation-stopped state , and the control unit executes the start-up control on each of the functions of the on-vehicle control device (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode; see also [0045], the power consumption of the on-board battery at the time of rewriting can be reduced by supplying power to only some of the ECUs including the ECUs for which the program is to be rewritten and performing the rewriting; see also [0026] and [0035].).

	With respect to claim 6, Masayuki also discloses wherein the control unit instructs another on-vehicle control device that controls the on-vehicle control device, to transmit the instruction to shift the state to the operation-stopped state (e.g., Figs. 1-2 and associated text, e.g., [0022], a power control ECU (corresponding to a power control device) 3 for controlling the ACC relay 23 and the IG relay 24 separately; see also [0037].).

	With respect to claim 7, Masayuki also discloses wherein, in a case where the combination of the states of the power supplies is the first pattern when a control program is updated in an on-vehicle control device suppliable with power from the second power supply, the switching unit switches the state of the second power supply to the power supplying state and changes the first pattern to the second pattern (e.g., Figs. 1-2 and associated text, e.g., [0038] On the other hand, when the target ECU is not the ACC system (S13: NO), the CPU 41 determines whether the target ECU is the IG system ECU (S15). If the ECU is an IG system ECU (S15: YES) [when a control program is updated in an on-vehicle control device suppliable with power from the second power supply], the CPU 41 transmits an ON request for the IG relay 24 [switches the state of the second power supply to the power supplying state] to the power control ECU 3 (S16). The power control ECU 3 that has received the on request controls the IG relay 24 to be on in response to the request. As a result, power is supplied to one or more ECUs including the ECU to be rewritten. Also in this case, it is preferable that the CPU 41 sets an ECU that is not to be rewritten, if possible, in the low power consumption mode [changes the first pattern to the second pattern].).

	With respect to claim 8, Masayuki discloses A control method for controlling an on-vehicle control device by a control apparatus that communicates with the on-vehicle control device through an in-vehicle communication line (e.g., Figs. 1-2 and associated text, e.g., [0024] Each of the ECUs [on-vehicle control device] 11, 12, 13, 14, 15 communicates with the communication ICs 111, 121, 131, 141, 151 for communication based on CAN (Controller Area Network) via the in-vehicle LAN 5 [in-vehicle communication line], and programs 113, 123, 133.), the control method comprising the steps of: 
	switching a state of each of a first on-vehicle power supply and a second on-vehicle power supply to a power supplying state or a non-power supplying state (e.g., Figs. 1-2 and switch for supplying power is controlled to be turned on by the power control device; [0022], An ACC relay 23 and an ignition relay (hereinafter referred to as an IG relay) 24, a power control ECU (corresponding to a power control device) 3 for controlling the ACC relay 23 and the IG relay 24 separately; [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off [non-power supplying state]; see also [0018] and [0025]-[0026].); 
	acquiring operation information indicating whether the on-vehicle control device is in an operating state or in a non-operating state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 to the power control ECU 3 (S14); [0039], When the process of step S14 or S16 is completed [acquiring operation information indicating whether the on-vehicle control device is in an operating state or in a non-operating state], or when the target ECU is not the IG system in step S15 (S15: NO), the CPU 41 applies a plurality of rewriting programs to the ECU to be rewritten specified in step S12; see also [0038].); and 
	executing, in a case where a combination of the state of the first power supply and the state of the second power supply is changed from a first pattern to a second pattern described below, start-up control to determine a state in the second pattern, of an on-vehicle control device suppliable with power from the first power supply, based on the operation information in the first pattern (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first ; 
	wherein the first pattern is a pattern in which the first power supply is in the power supplying state and the second power supply is in the non-power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off [non-power supplying state]; [0037], If the ECU is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23[first pattern is a pattern in which the first power supply is in the power supplying state and the second power supply is in the non-power supplying state]  to the power control ECU 3 (S14).), and 
	the second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode [both ACC and IG ECUs have power, i.e. second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state].).

	With respect to claim 10, Masayuki also discloses wherein the first power supply is an ACC power supply, the second power supply is an IG power supply, and the control unit executes, in a case where the state of on-vehicle power supply is changed from the first pattern to the second pattern, start-up control to determine an on-vehicle control device to be put into the non-operating state in the second pattern, among on-vehicle control devices suppliable with power from the ACC power supply, based on the operation information in the first pattern (e.g., Figs. 1-2 and associated text, e.g., [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off; [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode; see also [0022], [0024-26].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masayuki in view of .

	With respect to claim 9, Masayuki discloses [A non-transitory computer readable storage medium storing a computer program for causing a computer to function as] a control apparatus configured to communicate with an on-vehicle control device through an in-vehicle communication line (e.g., Figs. 1-2 and associated text, e.g., [0024] Each of the ECUs [on-vehicle control device] 11, 12, 13, 14, 15 communicates with the communication ICs 111, 121, 131, 141, 151 for communication based on CAN (Controller Area Network) via the in-vehicle LAN 5 [in-vehicle communication line], and programs 113, 123, 133.), the computer program causing the computer to function as: 
	a switching unit configured to switch a state of each of a first on-vehicle power supply and a second on-vehicle power supply to a power supplying state or a non-power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0013], A switch for supplying power is controlled to be turned on by the power control device; [0022], An ACC relay 23 and an ignition relay (hereinafter referred to as an IG relay) 24, a power control ECU (corresponding to a power control device) 3 [switching unit] for controlling the ACC relay 23 and the IG relay 24 separately; [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle power supply] are off [non-power supplying state]; see also [0018] and [0025]-[0026].);  
	an acquisition unit configured to acquire operation information indicating whether the on-vehicle control device is in an operating state or in a non-operating state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU is an ACC-based ECU (S13: YES), the CPU 41 ; and 
	a control unit configured to execute, in a case where a combination of the state of the first power supply and the state of the second power supply is changed from a first pattern to a second pattern described below, start-up control to determine a state in the second pattern, of an on-vehicle control device suppliable with power from the first power supply, based on the operation information in the first pattern (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode [set IG ECUs to power consumption, i.e. a combination of the state of the first power supply and the state of the second power supply is changed from a first pattern to a second pattern described, start-up control to determine a state in the second pattern, of an on-vehicle control device suppliable with power from the first power supply, based on the operation information in the first pattern].); 
	wherein the first pattern is a pattern in which the first power supply is in the power supplying state and the second power supply is in the non-power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0036], The process of FIG. 2 is appropriately started, for example, when the ACC relay 23 and the IG relay 24 are controlled to be off, that is, when the accessory power supply [first on-vehicle power supply] and the ignition power supply [second on-vehicle , and 
	the second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state (e.g., Figs. 1-2 and associated text, e.g., [0037], If the ECU [on-vehicle control device suppliable with power from the first power supply] is an ACC-based ECU (S13: YES), the CPU 41 transmits an ON request for the ACC relay 23 [first pattern] to the power control ECU 3 (S14).... the CPU 41 preferably sets the ECU that is not the rewrite target to the low power consumption mode [both ACC and IG ECUs have power, i.e. second pattern is a pattern in which the first power supply and the second power supply are both in the power supplying state].).
	To the extent that Masayuki does not explicitly disclose A non-transitory computer readable storage medium storing a computer program for causing a computer to function as, this is taught by Yonemura (e.g., [0209] The computer programs for executing the above-mentioned respective pieces of processing that the GW 10, the nodes 20, the GW 30, and the nodes 40 execute in the above-mentioned embodiments may be stored and provided, as a computer program product, in a computer -readable storage medium.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Masayuki with the invention of Yonemura because it is well recognized that computer readable provide an effective means for implement computing methods.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Murase et al. 20180281748 discloses an in-vehicle communication system for rewriting a software program of a local ECU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192



	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cited document is the Espacenet English translation of Japanese publication JP2016060388A, as provided by Applicant (see the IDS filed on 1/2/20).